Evans, E. J.
(After stating the foregoing facts.) The point at issue depends upon a construction of the decree of February, 1913, as cutting off an inquiry into an agreement alleged to have been made by the parties a year or so after the purchase of the land, to the effect that C. J. Goolsby was to have the use of his individual farm as compensation for his services in .superintending the plantation owned by the tenants in common. The court repelled testimony relating to such an agreement, on the ground that the decree of February, 1913, fixed the rights and liabilities of the parties at that time, and it was not permissible to go behind the decree so as to reopen the subject. The plaintiff in error con*766tends that as the question of compensation of C. J. Goolsby for services rendered to the estate in common was not expressly made in the pleadings, he was not foreclosed by the decree from bringing up that issue in the present state of the pleadings. We concur with the trial judge. The original action was for a partition of the land and for an equitable accounting of the rents, issues, and profits. The parties agreed to have a partition decree on certain terms. The court sanctioned that agreement, and decreed accordingly. That decree fixed the respective rights and liabilities of the parties, and thereafter their rights and liabilities are to be controlled by it, and not by any previous agreement. The evidence authorized the judgment, and the court did not err in refusing a new trial. Judgment affirmed.

All the Justices concur.